Citation Nr: 1629219	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a sinus disability to include as due to the service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.
 
The Veteran testified at a Board hearing at the RO in March 2012.  A transcript of that proceeding is associated with the Veteran's claims file.

In July 2012 and July 2014 this matter was remanded for further evidentiary development.

In April 2015, the Board denied entitlement to service connection for sinusitis and an initial compensable rating for facial injury with residual tripod fracture of the left maxilla and zygoma depression.  The Veteran appealed the decision pertaining to the issue of service connection for a sinus disability to include as due to the service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court vacated the April 2015 Board decision as to that matter, and remanded it for readjudication consistent with the instructions outlined in a May 2016 Joint Motion for Partial Remand (Joint Motion) by the parties.  As such, the issue of entitlement to service connection for a sinus disability to include as due to the service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression is again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

A sinus disability is not related to active service and was not caused or aggravated by service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sinus disability are not met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
 
VA's duty to notify has been satisfied through a notice letter dated April 2009, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
 
The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.
 
VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.
 
An opinion as to whether the Veteran's sinusitis is secondary to his service-connected disability has been obtained; however, an opinion as to whether his sinusitis is related to his period of service has not been obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Regarding direct service connection, there is no competent evidence that the Veteran's sinusitis is related to his period of service, as will be discussed in greater detail below.  Thus, per McLendon, VA was not required to elicit an opinion as to direct service connection.
 
Finally, substantial compliance with the Board's remand directives has been achieved with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ attempted to obtain medical records from the Social Security Administration (SSA).  SSA, however, responded to the request in August 2014 by explaining that the Veteran's medical records had been destroyed.  Additionally, in August 2014, a VA examiner provided a medical opinion as to the relationship, including any aggravation, between the Veteran's service-connected disability and his sinusitis.  Further, the opinion is adequate as the examiner provided a cogent rationale to support his opinion.  Thus, substantial compliance with the Board's remand directives has been achieved.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that two medical opinions against the Veteran's claim were deemed inadequate in the Board's July 2014 remand.  Thus, those opinions will not be discussed further.

In August 2014, a VA examiner opined that it was "less likely than not" that the Veteran's sinusitis was caused or aggravated by his service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.  As rationale, the examiner explained that a tripod fracture will not result in sinusitis, unlike a maxillary fracture, since a tripod fracture would not involve the osteomeatal complex.  The examiner noted that the Veteran suffered a tripod fracture, not a maxillary fracture.  The examiner stated that the Veteran's zygomatic fracture was corrected without orbital or mastication sequelae.  Sinus films in 2008, 2009, and 2014 did not reveal sinusitis. Instead, the only mention of sinusitis was in 1998, when it apparently resolved.  The examiner concluded that the Veteran's sinusitis was actually allergic rhinitis that is seasonal in nature, which would explain the Veteran's varying symptomatology.  The examiner found that there was no history, physical findings, or diagnostic tests that demonstrated sinusitis, aggravation of sinusitis, or chronic sinus disease; thus the fracture of the left maxilla and zygoma depression did not cause sinus disability.  In addition, the examiner opined that there was no aggravation or increase in disability beyond the natural progression of a sinus disability.  Therefore, the examiner concluded that the claimed condition was less likely than not proximately due to or the result of the veteran's service connected condition.

With regard to whether the Veteran's service-connected residual tripod fracture of the left maxilla and zygoma depression caused sinusitis, the examiner provided a thorough clinical rationale as to the physical reasons that the Veteran's service-connected disability would not cause sinusitis.  

With regard to aggravation, the examiner found that it was less likely as not that his service-connected residual tripod fracture of the left maxilla and zygoma depression aggravated his sinusitis, based on the clinical medical evidence that the Veteran did not have sinusitis over the appeals period.  The examiner noted that the evidence of record, including physical findings and diagnostic tests such as sinus films, failed to show sinusitis, aggravation of sinusitis, or chronic sinus disease.  As such, the examiner found that the Veteran's service-connected disability did not aggravate a sinus disorder. 

The Board finds that the VA examiner's opinion is thorough and supported by a well-reasoned, in-depth rationale based on clinical medical evidence of record.  Thus, it is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that a medical examination report or opinion must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).

The August 2014 medical opinion is also consistent with a September 2014 medical opinion, where the examiner concluded that the Veteran's mucus production and resultant sinusitis is consistent with allergenics.

The Board acknowledges the statement of Dr. Nestor M. Gonzalez Rodriguez, who states that the Veteran suffers from chronic sinusitis due to his service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.  See April 2009 Letter of Dr. Gonzalez Rodriguez.  Although the physician is competent to opine on the etiology of the Veteran's sinusitis, his opinion is of limited probative value as he provided no rationale to support his conclusion that sinusitis is secondary to the Veteran's service-connected disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Although the Veteran himself has related his sinusitis to his service-connected disability, see March 2009 Statement of Veteran, the etiology of his sinusitis is a complex medical question beyond the competence of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Regarding direct service connection, there is no competent evidence that the Veteran's sinusitis had its onset in service or is otherwise related to service.  The Veteran's service treatment records do not note any sinus problems during service. Indeed, reports relating to the Veteran's in-service accident do not note any subsequent problems with the Veteran's sinuses.  The earliest report of sinusitis is in 1998. See July 1998 Private Treatment Record.  To the extent that the Veteran asserts that his sinusitis is related to service, he is not competent to opine as to such.  See Jandreau, 492 F.3d at 1376-77.  As such, there is no competent evidence that the Veteran's sinusitis is related to service and direct service connection is not warranted.  See 38 C.F.R. § 3.303.

In conclusion, the evidence is against the Veteran's claim.  The weight of the competent and credible evidence is against a finding that sinusitis is secondary to the Veteran's service-connected disability.  There is no competent evidence that the Veteran's sinusitis is related to service.  The weight of the evidence is against the claim and the benefit-of-the-doubt-doctrine is inapplicable.  The claim is denied.


ORDER

Service connection for a sinus disability, to include as due to the service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


